Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al (US 2017/0325056 A1).




 	
Regarding claim 1, Mehta teaches a method for facilitating emergency communications by an emergency management system (see Title, Abstract, [0020], [0021], [0022], [0059], [0060] and [0061]), the method comprising: 
 	a) identifying a user at risk of an emergency (see [0002], “a vast number of calls requesting emergency assistance now originate from mobile communication devices”, see [0130], “user 300 of the communication device 306 (e.g. a mobile phone) initiates an emergency alert by interacting with the user interface 313”, see [0182], “In some embodiments, an emergency is triggered by the user 1100 by using the user interface 1113 of the communication device 1106 (e.g. by pressing a soft button, a physical button, voice command, or gesture)”, also see [0020], [0021], [0022], [0059], [0060] and [0061], “receiving, by an emergency management system, a request for emergency assistance from a communication device”), 
 	b) presenting an emergency response prompt at a communication device associated with the user (see [0169], “As shown, in some embodiments, a responder forecast is calculated and displayed to the an authorized user. Here, an "estimated time of arrival (ETA)" 1030 for responders is shown as "Responder will be arriving in 10 minutes." In some embodiments, the ETA is updated in real-time with accurate information. It is understood that the ETA is capable of being displayed in various ways so that the user experiencing the emergency and/or near-by persons understands how long it will take for responders to arrive”, see Fig.3, Fig.6 and Fig.11, for “a communication device associated with the user”, also see [0020], [0021], [0022], [0059], [0060] and [0061]), 
at least one first input/output (I/O) system configured to receive data messages from a user communication device over a data communication channel, the messages containing location information about the user communication device and to receive response messages from the user communication device to a request sent by the at least one first computing system of the EMS for validating location information over at least one first I/O channel”, also see [0143], “the communication device initiates a transmission of the updated location data to the EMS (act 428) and confirms the transmission with the EMS (act 432)”, see [0144], “the device re-transmits the location data to the EMS (act 436) and then confirms the transmission with the EMS (act 432)”), 
 	d) in response to receiving confirmation of the emergency, initiating an autonomous communication session with the user through the communication device (see [0213], “at least one first input/output (I/O) system configured to receive data messages from a user communication device over a data communication channel, the messages containing location information about the user communication device and to receive response messages from the user communication device to a request sent by the at least one first computing system of the EMS for validating location information over at least one first I/O channel”, also see [0169], “As shown, in some embodiments, a responder forecast is calculated and displayed to the an authorized user. Here, an "estimated time of arrival (ETA)" 1030 for responders is shown as "Responder will be arriving in 10 minutes." In some embodiments, the ETA is updated in real-time with accurate information. It is understood that the ETA is capable of being displayed in various ways so that the user experiencing the emergency and/or near-by persons understands how long it will take for responders to arrive”, and see Fig.3, Fig.6 and Fig.11, for “a communication device associated with the user”),
 	e) extracting emergency information from the autonomous communication session (see [0213], “In another aspect, provided herein are emergency management systems (EMS) containing at least one first computing system and at least one first communications system, the EMS comprising: at least one first input/output (I/O) system configured to receive data messages from a user communication device over a data communication channel, the messages containing location information about the user communication device and to receive response messages from the user communication device to a request sent by the at least one first computing system of the EMS for validating location information over at least one first I/O channel; …. interpret the location information received in the messages, extract and store the location information in a memory local to the EMS”), and 
f) transmitting the emergency information to an emergency service provider (ESP) (see [0259], “The tow truck driver pulls out his smart phone and activates an emergency application to send an emergency alert for a fire emergency to an emergency management system associated with government emergency dispatch centers…the EMS sends information indicating the fire emergency to the EDC and queries the EDC to determine whether firefighters have been dispatched”.  For details, see [0002], “emergency service providers such as emergency dispatch centers (EDC) or public-safety access points (PSAP)” and see Applicant’s Specification for how Applicant define “emergency information”, also see [0213], “…interpret the location information RECEIVED in the messages, extract and STORE the location information in a memory local to the EMS”,  also see [0020], “providing, by the emergency management system, the emergency information comprising the location information for the emergency situation to the emergency dispatch center”, also see [0021], [0022], [0059], [0060] and [0061]).  
 	Regarding claim 20, Mehta teaches a method for facilitating emergency communications by an emergency management system (see [0007], [0008], [0010] to [0024], [0026], [0027], [0029], [0030], [0034], [0046], [0047] and [0052], “emergency management system”), the method comprising: 
 	a) detecting a negative status of an emergency alert transmitted to an emergency service provider (ESP) (see [0020], [0021], [0022], [0059], [0060] and [0061], “receiving, by an emergency management system, a request for emergency assistance from a communication device”, also see [0002], “a vast number of calls requesting emergency assistance now originate from mobile communication devices”, see [0130], “user 300 of the communication device 306 (e.g. a mobile phone) initiates an emergency alert by interacting with the user interface 313”, see [0182], “In some embodiments, an emergency is triggered by the user 1100 by using the user interface 1113 of the communication device 1106 (e.g. by pressing a soft button, a physical button, voice command, or gesture)”), 
 	b) presenting an option to initiate an autonomous communication session for the emergency alert within a graphical user interface (GUI) of an emergency response application executed on a computing device at the ESP (see [0013], [0014], [0015] and [0016], “a display of the communication device presents a digital map showing a current location for each of the communication device and the responder assets. In some embodiments, a display of the communication device presents an estimated time to arrival for each of the responder assets. In some embodiments, a display of the communication device presents an estimated travel distance between each of the responder assets and the communication device”, [0016], [017], [0018] and [0020], “a display of the communication device presents a digital map showing a current location for each of the communication device and the responder assets. In further embodiments, a display of the communication device presents an estimated time to arrival for each of the responder assets. In further embodiments, a display of the communication device presents an estimated travel distance between each of the responder assets and the communication device”, [0169], “As shown, in some embodiments, a responder forecast is calculated and displayed to the an authorized user. Here, an "estimated time of arrival (ETA)" 1030 for responders is shown as "Responder will be arriving in 10 minutes." In some embodiments, the ETA is updated in real-time with accurate information. It is understood that the ETA is capable of being displayed in various ways so that the user experiencing the emergency and/or near-by persons understands how long it will take for responders to arrive”, see Fig.3, Fig.6 and Fig.11, for “a communication device associated with the user”), 
 	c) detecting selection of the option to initiate an autonomous communication session for the emergency alert (see [0007] to [0018], [0020] to [0025], [0029] to [0031], “emergency type is selected from the group consisting…”, “emergency type is selected from the group consisting…” and “emergency type is selected from the group consisting…”, also see [0073], [0077], [0182], [0094], [0107], [0108], [0170], [0175], [0185], [0198], [0219], [0238], [0258], “selected”), 
 	d) presenting an emergency response prompt at a communication device associated with the emergency alert (see [0007], “emergency management system, responder information; determining, by the emergency management system, a responder forecast based on the responder information and the current location for the communication device; and providing, by the emergency management system, the responder forecast to the communication device”, [0010], [0012], [0013], [0016] to [0021], “the method further comprises obtaining, by the communication device, a responder forecast from the first or second emergency dispatch center”), 
 	e) receiving confirmation of the emergency response prompt (see [0213], “at least one first input/output (I/O) system configured to receive data messages from a user communication device over a data communication channel, the messages containing location information about the user communication device and to receive response messages from the user communication device to a request sent by the at least one first computing system of the EMS for validating location information over at least one first I/O channel”, also see [0143], “the communication device initiates a transmission of the updated location data to the EMS (act 428) and confirms the transmission with the EMS (act 432)”, see [0144], “the device re-transmits the location data to the EMS (act 436) and then confirms the transmission with the EMS (act 432)”),
 	f) in response to receiving confirmation of the emergency response prompt, initiating an autonomous communication session with the communication device (see [0213], “at least one first input/output (I/O) system configured to receive data messages from a user communication device over a data communication channel, the messages containing location information about the user communication device and to receive response messages from the user communication device to a request sent by the at least one first computing system of the EMS for validating location information over at least one first I/O channel”, also see [0169], “As shown, in some embodiments, a responder forecast is calculated and displayed to the an authorized user. Here, an "estimated time of arrival (ETA)" 1030 for responders is shown as "Responder will be arriving in 10 minutes." In some embodiments, the ETA is updated in real-time with accurate information. It is understood that the ETA is capable of being displayed in various ways so that the user experiencing the emergency and/or near-by persons understands how long it will take for responders to arrive”, and see Fig.3, Fig.6 and Fig.11, for “a communication device associated with the user”), 
 	g) extracting emergency information from the autonomous communication session (see [0213], “In another aspect, provided herein are emergency management systems (EMS) containing at least one first computing system and at least one first communications system, the EMS comprising: at least one first input/output (I/O) system configured to receive data messages from a user communication device over a data communication channel, the messages containing location information about the user communication device and to receive response messages from the user communication device to a request sent by the at least one first computing system of the EMS for validating location information over at least one first I/O channel; …. interpret the location information received in the messages, extract and store the location information in a memory local to the EMS”), 
 	h) transmitting the emergency information to the ESP (see [0259], “The tow truck driver pulls out his smart phone and activates an emergency application to send an emergency alert for a fire emergency to an emergency management system associated with government emergency dispatch centers…the EMS sends information indicating the fire emergency to the EDC and queries the EDC to determine whether firefighters have been dispatched”.  For details, see [0002], “emergency service providers such as emergency dispatch centers (EDC) or public-safety access points (PSAP)” and see Applicant’s Specification for how Applicant define “emergency information”), and 
 	i) displaying the emergency information through the GUI of the emergency response application (see [0104], [0128], [0137], [0151], [0155], [0163], [0167], [0169], [0177], “display”, see [0178], “Referring FIG. 10C, the screen 1070 shows geographical location of medical assets on a map 1080. In some embodiments, medical assets include hospitals, clinics, doctors, nurses, pharmacies, first aid kits, and/or other assets. The navigation bar 1072 at the bottom of the screen 1070 shows individual medical assets and a button for adding assets 1074 by the user of the communication device (or a PSAP operator who is using PSAP system). In some embodiments, the locations of the medical assets are displayed based on their physical addresses listed on public and private lists or databases or from communication devices in those facilities”, see Fig.10C and [0180], “It is understood that the screen 1070 is exemplary and several variations are contemplated. In some embodiments, the map 1080 shows safety assets (such as police, private security personnel, fire extinguishers, fire hydrants, chemical showers, etc.), responders (EMTs, paramedics, etc.), volunteers (fire marshals, etc.)”, see [0193], “the response is displayed in a PSAP display”).
 	Regarding claim 2, Mehta teaches identifying the user at risk of the emergency comprises detecting an emergency alert generated by the communication device (see [0002], “a vast number of calls requesting emergency assistance now originate from mobile communication devices”, see [0130], “user 300 of the communication device 306 (e.g. a mobile phone) initiates an emergency alert by interacting with the user interface 313”, see [0182], “In some embodiments, an emergency is triggered by the user 1100 by using the user interface 1113 of the communication device 1106 (e.g. by pressing a soft button, a physical button, voice command, or gesture)”, also see [0020], [0021], [0022], [0059], [0060] and [0061], “receiving, by an emergency management system, a request for emergency assistance from a communication device”).  
 	Regarding claim 3, Mehta further teaches identifying the user at risk of the emergency comprises detecting an emergency alert generated by an electronic device associated with the user and distinct from the communication device (see [0002], “a vast number of calls requesting emergency assistance now originate from mobile communication devices”, see [0130], “user 300 of the communication device 306 (e.g. a mobile phone) initiates an emergency alert by interacting with the user interface 313”, see [0182], “In some embodiments, an emergency is triggered by the user 1100 by using the user interface 1113 of the communication device 1106 (e.g. by pressing a soft button, a physical button, voice command, or gesture)”, also see [0020], [0021], [0022], [0059], [0060] and [0061], “receiving, by an emergency management system, a request for emergency assistance from a communication device”).  
 	Regarding claim 4, Mehta further teaches the electronic device is an Internet of Things (IoT) device, a wearable device, or a security monitoring device (see [0007] to [0018], “Internet of Things”).  
 	Regarding claim 5, Mehta further teaches initiating the autonomous communication session comprises transmitting one or more messages comprising emergency response questions to the communication device according to a predetermined script (see [0228], “autonomous”).  
 	Regarding claim 6, Mehta further teaches adapting the predetermined script during the autonomous communication session according to one or more responses from the user (see [0228], “autonomous”).  
 	Regarding claim 7, Mehta further teaches the emergency information extracted from the autonomous communication session comprises answers received from the user in response to the emergency response questions (see [0007] to [0010], “obtaining”, [0023] to [0025], [0044], [0062] to [0064], [0141], [0155], [0175], [0181], “retrieval”, [0213], [0227], “extract”, [0215], “gather”).  
 	Regarding claim 8, Mehta further teaches the emergency information comprises content from one or more messages received from the user through the autonomous communication session (see [0228], “autonomous”).  
 	Regarding claim 9, Mehta further teaches a) wherein the emergency response prompt comprises a first SMS text message (see [0170], “text or SMS”), and
text or SMS”).  
 	Regarding claim 10, Mehta further teaches a) wherein the emergency response prompt comprises a push notification (see [0007] to [0015], “alert”), and 
 	b) wherein confirmation of the emergency comprises selection of the push notification (see [0007] to [0015], “alert”).  
 	Regarding claim 11, Mehta further teaches a) wherein the communication device is an internet of things (IoT) device comprising a microphone and a speaker (see [0007] to [0018], “Internet of Things”, [0111], [0115], [0170] and [0242], “microphone”, “speaker”), and 
 	b) wherein the autonomous communication session is an audio session conducted through the microphone and speaker of the IoT device (see [0007] to [0018], “Internet of Things”, [0111], [0115], [0170] and [0242], “microphone”, “speaker”).  
 	Regarding claim 12, Mehta further teaches initiating the autonomous communication session with the user through the communication device comprises launching a mobile application on the communication device, wherein the mobile application comprises a graphical user interface configured to facilitate the autonomous communication session (see [0228], “autonomous”).  
 	Regarding claim 13, Mehta further teaches he graphical user interface comprises two or more soft buttons for the user to submit responses to at least one of multiple choice or yes or no questions during the autonomous communication session (see [0090], [0191] and [0182], “soft button”, see [0228], “autonomous”).  
the location of the user communication device”), and 
 	b) determining an appropriate ESP to receive the emergency information based on the location of the communication device (see [0004], [0005], [0007] to [0028], “the location of the user communication device”).  
 	Regarding claim 15, Mehta further teaches the emergency information comprises a photo or video received from the communication device during the autonomous communication session (see [0085], “photo and/or video”).  
 	Regarding claim 16, Mehta further teaches displaying the emergency information through a graphical user interface (GUI) of an emergency response application executed on a computing device at the ESP (see [0090], “touch interaction”, “display”, [0110], [0242], “touch screen”).  
 	Regarding claim 17, Mehta further teaches identifying the user at risk of the emergency comprises detecting an emergency response anomaly associated with an emergency alert associated with the user (see [0002], “a vast number of calls requesting emergency assistance now originate from mobile communication devices”, see [0130], “user 300 of the communication device 306 (e.g. a mobile phone) initiates an emergency alert by interacting with the user interface 313”, see [0182], “In some embodiments, an emergency is triggered by the user 1100 by using the user interface 1113 of the communication device 1106 (e.g. by pressing a soft button, a physical button, voice command, or gesture)”, also see [0020], [0021], receiving, by an emergency management system, a request for emergency assistance from a communication device”).  
 	Regarding claim 18, Mehta further teaches identifying the user at risk of the emergency comprises: a) detecting a negative status of an emergency alert associated with the emergency, b) presenting an option to initiate an autonomous communication session for the emergency alert within a graphical user interface (GUI) of an emergency response application, and c) detecting selection of the option to initiate an autonomous communication session for the emergency alert (see [0002], “a vast number of calls requesting emergency assistance now originate from mobile communication devices”, see [0130], “user 300 of the communication device 306 (e.g. a mobile phone) initiates an emergency alert by interacting with the user interface 313”, see [0182], “In some embodiments, an emergency is triggered by the user 1100 by using the user interface 1113 of the communication device 1106 (e.g. by pressing a soft button, a physical button, voice command, or gesture)”, also see [0020], [0021], [0022], [0059], [0060] and [0061], “receiving, by an emergency management system, a request for emergency assistance from a communication device”).  
 	Regarding claim 19, Mehta further teaches providing emergency assistance to the user, wherein the emergency assistance comprises instructions for responding to the emergency based at least on the emergency information (see [0002], [0003], [0004], [0074], [0077], [0081], [0089], [0147], [0198] and [0211], “emergency assistance”).  

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hampton et al (US 2003/0195775 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642